           Case 1:19-cv-07641-LJL Document 60
                                           58 Filed 06/11/20 Page 1 of 2
             LEE LITIGATION GROUP, PLLC
                              148 West 24th Street, 8th Floor
                                    New York, NY 10011
                                      Tel: 212-465-1180
                                     Fax: 212-465-1181
                                 info@leelitigation.com

WRITER’S DIRECT:       212-661-1008
                       anne@leelitigation.com
                                                                               June 11, 2020
Via ECF                                         Motion to Seal GRANTED. Instructions for filing under seal
The Honorable Lewis J. Liman, U.S.D.J.          are available at the following website: https://
United States District Court                    nysd.uscourts.gov/sites/default/files/pdf/ecf_training/SDNY%
Southern District of New York                   20Sealed%20Filing%20in%20ECF.pdf
500 Pearl Street
New York, NY 10007                              6/11/2020
               Re:     Perez Ramirez v. A Spice Route, Inc., et al.
                       No. 19-CV-07641-LJL

Dear Judge Liman:

        We are counsel to Plaintiff in the above-captioned action. We write to respectfully request
that the letter attached as Exhibit A be filed under seal.

        During the discovery telehearing on June 4, 2020, the Court had discussed, due to the
sensitive nature of the information relating to Plaintiff’s ability to obtain a “tax transcript” from the
IRS, entertaining a request to seal. In addition, on June 10, 2020 the parties entered into a stipulated
Protective Order, which was filed with the Court at Dkt. 56, however it has not yet been So Ordered.

        Courts have broad discretion to permit sealing of filed documents. Here, there is good cause
to seal the attached letter. “…[C]ourts are typically reluctant to compel [income tax record]
disclosure because of both ‘the private nature of the sensitive information contained therein’
and ‘the public interest in encouraging the filing by taxpayers of complete and accurate returns.’”
Uto v. Job Site Servs Inc., 269 F.R.D. 209, 212 (E.D.N.Y. 2010) (quoting Smith v. Bader, 83 F.R.D.
437, 438 (S.D.N.Y. 1979)). Although in the subject action, the Court is permitting Defendant to
probe the issue of tax reporting, in an attempt to ascertain whether Plaintiff was employed by anyone
other than Defendants during the time in which he was employed by Defendants, information
regarding the ability of Plaintiff to obtain documentation from the IRS is highly sensitive, private
and should be kept confidential as such information includes references to Plaintiff’s immigration
status, Social Security Number and/or ITIN number. Here the interests of keeping such information
private outweigh the public’s right of access to same.

      As similarly discussed in Kim v. Kum Gang, Inc., 2014 U.S. Dist. LEXIS 77041 at *5
(S.D.N.Y. June 2, 2014), this type of disclosure poses a “real danger of undercutting the protective
goals of the remedial statutes under which plaintiffs have sued. They work in an industry that often
employs undocumented foreigners. Exposing those individuals to the potential threat of removal or
criminal prosecution surely would tend to deter the filing of legitimate lawsuits.” Id. at 6.

       In view of the foregoing, Plaintiff respectfully requests the Court seal the attached letter.
          Case 1:19-cv-07641-LJL Document 60
                                          58 Filed 06/11/20 Page 2 of 2




Respectfully submitted,

/s/ Anne Seelig
Anne Seelig, Esq.

cc:    Defendants via ECF
